1
                                                       JS-6
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
9                   CENTRAL DISTRICT OF CALIFORNIA
10                          WESTERN DIVISION
11
12   GUY A. SHAKED INVESTMENTS
     LTD. AND DAFNI HAIR
13   PRODUCTS, LTD.                Case No. 2:19-cv-10589-AB-MAA
14            Plaintiffs,
15       v.                        [PROPOSED] ORDER FOR
16                                 PERMANENT INJUNCTION
     CHIANG KA MAN,
17            Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                    1
 1         Plaintiffs Guy A. Shaked Investments Ltd. and Dafni Hair Products, Ltd.
 2 (“Plaintiffs”) and Defendant Chiang Ka Man, also known as Charlie Chiang,
 3 (collectively, “the parties”) have agreed to the below injunction. For good cause
 4 shown, IT IS HEREBY ORDERED that:
 5         Chiang Ka Man and any affiliates, agents, servants, employees, attorneys,
 6 successors and assigns, and all others in active concert or participation with any of
 7 the foregoing are hereby enjoined, pursuant to 35 U.S.C. § 283 and Fed. R. Civ. P.
 8 65(d), from making, using, distributing, shipping, advertising, marketing, offering
 9 to sell, or selling within the United States, or importing into the United States, the
10 “VETROO” electric hair straightening brush, any other heated straightening brush,
11 and any other product that infringes U.S. Patents No. D817,007, 9,578,943,
12 9,591,906, and/or 9,877,562 (collectively, the “Patents-In-Suit”), either alone or in
13 combination with any other product, including direct or indirect infringement,
14 including contributing to and/or inducing infringement, including assisting, aiding,
15 or abetting any other person or business entity in engaging in or performing any of
16 the activities referred to in this paragraph, or delivering any such products and/or
17 devices in or from the United States, and/or as prohibited by 35 U.S.C. §1 et seq., to
18 any customer under any existing contract or agreement, until after the expiration of
19 the latest to expire of the Patents-In-Suit;
20         Within 14 days of issuance of this order Chiang Ka Man will provide written
21 notice of this injunction ordered herein to any affiliates, agents, servants, employees,
22 attorneys, successors and assigns, and those persons in active concert or participation
23 with them, including any and all persons or entities who have supplied Chiang Ka
24 Man with any products covered by Paragraph 1.
25 //
26 //
27 //
28 //
                                                  2
1        IT IS FURTHER ORDERED THAT Plaintiffs need not post a bond for the
2 injunctive relief ordered herein.
3        IT IS FURTHER ORDERED THAT this Court retains jurisdiction to enforce
4 this Order and any dispute arising therefrom.
5 SO ORDERED.
6
7    Dated: March 03, 2020
8                                                 Honorable Andre Birotte Jr.
                                                  United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
